Citation Nr: 0507655	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-33 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for acute myelogenous 
leukemia secondary to exposure to ionizing radiation


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1953 to 
December 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDING OF FACT

The veteran was not exposed to ionizing radiation during his 
period of active military service.


CONCLUSION OF LAW

The veteran does not have acute myelogenous leukemia that is 
the result of exposure to ionizing radiation during his 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served in the Army as a field radio repairman.  
He was stationed at Fort Huachuca, Arizona.  The veteran 
claims he was exposed to downwind fallout radiation from 
atmospheric nuclear testing conducted at the Nevada Nuclear 
Test Site (NTS) while stationed at Fort Huachuca.  

The veteran was released from active duty in December 1955.  
He was diagnosed with acute myelogenous leukemia in January 
2002.  With the exception of a copy of his separation 
examination, there are no service medical records (SMRs) of 
record.  An October 2002 report from the National Personnel 
Records Center (NPRC) indicates that the veteran's SMRs were 
among those thought to have been destroyed in a 1973 fire at 
NPRC.  His separation examination noted no defects.

Of record are treatment records from the McGreevy Clinic of 
Sioux Falls, South Dakota, the Avera McKennan Hospital, also 
of Sioux Falls, and the veteran's treating physician, S.S., 
M.D.  These records attest to the fact that the veteran has 
been diagnosed with, and treated for, acute myelogenous 
leukemia, which is currently in remission.  There is no 
medical opinion evidence in these documents attributing his 
leukemia to his military service.

In his June 2003 Notice of Disagreement, the veteran averred 
that, while on guard duty at Ft. Huachuca, he heard an Atomic 
explosion and lost consciousness, which resulted in his being 
in the base hospital for a week.  

In September 2003 the veteran was asked to complete a 
Radiation Questionnaire.  The veteran never responded to this 
request for information.

Also of record is a September 2003 "To Whom It May Concern" 
letter from M. McH., M.D., the veteran's oncologist.  Dr. 
McH. stated, in pertinent part:  "[The veteran] was 
stationed at Fort Huachuca, Arizona, where atomic bomb 
testing was going on at that time.  The exposure to fallout 
may have caused some problems with his marrow."  (Dr. McH. 
also discussed possible exposure by the veteran to chemicals 
while he was an employee at the VA Medical Center (VAMC) in 
Sioux Falls, South Dakota.  The Board will not address this 
assertion as it is not related to the issue of service 
connection for leukemia secondary to radiation exposure.)

In an attempt to establish radiation exposure, in a 
correspondence dated in November 2003, the RO contacted the 
Defense Threat Reduction Agency (DTRA), asking it to verify 
that the veteran had participated in a radiation risk 
activity while in service.  The DTRA responded in June 2004 
that it had established that atmospheric nuclear testing was 
conducted at the NTS from February 18 to June 10, 1955.  The 
DTRA response further determined through Morning Reports of 
the veteran's military unit that he was assigned to Fort 
Huachuca from January 19 to December 15, 1955, when he was 
released from active duty.  The DTRA's letter indicated that 
Fort Huachuca is approximately 450 miles from the NTS.  The 
DTRA also indicated that a careful search of available 
dosimetry data found no record of radiation exposure for the 
veteran.  The DTRA summarized that available historical 
records do not document any participation by the veteran in 
atmospheric nuclear testing.

In response to the DTRA's letter, the veteran submitted a 
letter to the DTRA, a copy of which is of record.  In that 
letter the veteran averred that he was exposed to radiation 
from the NTS, and that while at Fort Huachuca he was also in 
continuous contact with comrades who had been at the NTS.  

The RO also contacted the United States Army by 
correspondence dated in March 2004, asking it to verify the 
veteran's exposure to radiation.  A March 2004 response 
indicated that there was no record in the Army's Radiation 
Dosimetry Branch of exposure to ionizing radiation by the 
veteran.  

At a January 2005 hearing before the undersigned Veterans Law 
Judge, the veteran averred that he was exposed to downwind 
radiation fallout from nuclear testing at the NTS.  He 
testified that half of his company had been sent to the NTS, 
but that he had not been at the NTS himself.  He further 
testified that he had never been to any nuclear testing site.  
He also said that, while those who went to the NTS were 
issued dosimeter badges, those who remained at Ft. Huachuca 
were not. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Service connection for a disability claimed to be due to 
exposure to ionizing radiation during service can be 
demonstrated in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom 120 F.3d 1239 (Fed. Cir. 
1997).  First, direct service connection may be established 
under 38 C.F.R. § 3.303(a) by showing that the disease began 
during or was aggravated by service, a task "which includes 
the difficult burden of tracing causation to a condition or 
event during service."  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  Second, any leukemia shown to a 
compensable degree within a year of separation from service 
is presumed to have been incurred in or aggravated by 
service, and as to radiation-exposed veterans, there are 
certain diseases, including this veteran's leukemia, which 
may be presumptively service connected under 38 U.S.C.A. 
§ 1112(c) if participation in an in-service radiation-risk 
activity is shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages found in 38 C.F.R. § 3.311, if the condition at 
issue is a "radiogenic disease," and other conditions 
specified by regulation are met, such as an evidentiary 
showing of exposure to ionizing radiation.  See 38 C.F.R. 
§ 3.311(b)(2), (4).  

Title 38 C.F.R. § 3.303(a) permits direct service connection 
when the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  In the 
instant case, the record shows no exposure to ionizing 
radiation, and, while his SMRs were presumably destroyed by 
fire, his separation examination makes no mention of 
radiation exposure or any disease related thereto, and, in 
fact, shows no defects whatever.  There is no other evidence 
of record which establishes a causal link between the 
veteran's acute myelogenous leukemia and his active military 
service, including ionizing radiation exposure coincident 
therewith.  In short, the claimed event precedent to the 
development of acute myelogenous leukemia has not been shown, 
namely exposure to ionizing radiation.  As noted above, 
searches have been made by the service department and there 
is no suggestion that the veteran experienced any exposure.  
Even by the veteran's own account, he never was present at a 
location near the atmospheric testing.  He has speculated 
that being stationed at Ft. Huachuca led to his exposure, but 
he has no evidence of it, and the service department could 
find none.  Absent a showing of such exposure, service 
connection secondary to exposure can not be granted.  
(Service connection is warranted when there was disease or 
injury in service to which current disability may be 
attributed.  38 U.S.C.A. §§ 1110, 1131.)

Thus, lacking medical evidence that the veteran was exposed 
to ionizing radiation in service, service connection on a 
direct basis for acute myelogenous leukemia due to ionizing 
radiation is not warranted.  

Certain diseases are subject to presumptive service 
connection.  38 C.F.R. § 3.309.  These diseases are 
categorized and listed as either chronic diseases, tropical 
diseases, diseases specific to former prisoners of war, or 
diseases specific to radiation-exposed veterans.  Leukemia is 
one of the chronic diseases which may be presumed to have 
been incurred in or aggravated during active military service 
if manifest to a compensable degree within a year of the 
claimant's separation from qualifying military service.  See 
38 C.F.R. §§ 3.307, 3.309(a).  As noted above, however, the 
veteran's leukemia was not diagnosed until January 2002, and 
there is no evidence of record that it started earlier.  The 
evidence, thus, is that the veteran's leukemia was not 
manifested until more than 45 years after the veteran's 
separation from service.  Therefore, the presumption of 
38 C.F.R. § 3.307(a)(3) does not provide a basis for an award 
of service connection given the facts of this case.  

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; or a 
certain presence on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 Fed. Reg. 
3,612-16 (Jan. 25, 2002).  Onsite participation includes 
presence at a test site during an official operational period 
of an atmospheric nuclear test, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test.  
38 C.F.R. § 3.309(d)(3).  

The veteran's acute myelogenous leukemia is among the 
diseases listed in 38 C.F.R. § 3.309(d) that shall be service 
connected if manifest in a radiation-exposed veteran.  
However, the veteran does not meet the criteria to be 
classified as a radiation-exposed veteran as described above 
because there is no evidence of record that the veteran 
participated in any of the listed radiation-risk activities.  
38 C.F.R. § 3.309(d)(3).  As already noted, the RO undertook 
efforts to determine whether the veteran was a participant, 
but there is no indication that he was.  This is so by his 
own admission when he said that he was never assigned to 
travel to the NTS.  Thus, presumptive service connection 
cannot be granted under this provision.

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service which do not become manifest 
until after military service.  See Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2725 (1984); 38 C.F.R. § 3.311.  The 
regulation provides, inter alia, that in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological 
obligations.  Wandel v. West, 11 Vet. App. 200 (1998).  
First, there must be a showing that the veteran suffers from 
a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  Title 38 
C.F.R. § 3.311(b)(2) defines the term "radiogenic disease," 
and includes all forms of leukemia except chronic lymphatic 
leukemia.  Section 3.311(b)(5) specifies that leukemia may 
become manifest at any time after exposure.  Once a claimant 
has established a diagnosis of a radiogenic disease within 
the specified period, and claims that the disease is related 
to radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).  

Here, the evidence shows that the veteran meets the initial 
criterion of suffering from a radiogenic disease, and it was 
manifest within the time specified by regulation.  However, 
as noted above, the RO queried DTRA, asking it to verify that 
the veteran had participated in a radiation risk activity 
while in service.  The DTRA indicated that a search of 
available dosimetry data found no record of radiation 
exposure for the veteran, and determined that there was no 
participation by the veteran in atmospheric nuclear testing.  
Further, as noted above, the veteran testified at his hearing 
that he had not participated in nuclear testing, and had not 
been to any nuclear test site.  Because there is no evidence 
that the veteran was exposed to radiation, referral to the 
Under Secretary for Benefits is not warranted, and the 
analysis under the special provisions of section 3.311 ends.  
See 38 C.F.R. § 3.311(f).

Regarding the "To Whom It May Concern" letter from the 
veteran's oncologist, Dr. M.McH., the Board notes that Dr. 
McH. stated that exposure to fallout may have caused some 
problems with the veteran's bone marrow.  The Board notes 
that Dr. M.McH. does not attribute the veteran's acute 
myelogenous leukemia to exposure to fallout, but merely 
speculates that exposure to fallout may have caused some 
problems with his marrow.  More significant is Dr. McH.'s 
presumption that the veteran "was stationed at Fort 
Huachuca, Arizona, where atomic bomb testing was going on at 
that time" (emphasis added).  Dr. McH. clearly was under the 
mistaken impression that the veteran was in close proximity 
to nuclear testing, which is simply not the case.  His 
opinion that exposure to fallout may have caused some 
problems with his marrow thus is premised on a flawed 
assumption of exposure to radiation, and therefore lacks any 
probative value.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds that the 
preponderance of the evidence is against the claim because 
there was no exposure to ionizing radiation during service.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 
57-58.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2002, the month following receipt of his claim, and several 
months before the adverse decision by the RO.  

Specifically regarding VA's duty to notify, the March 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was needed from the veteran, 
what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  The Board notes that this letter was 
specifically tailored to the veteran's claim for service 
connection based on alleged exposure to ionizing radiation.  
Additionally, the RO informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
attempted to obtain the veteran's SMRs and service records.  
As noted above, these records are presumed to have been lost 
in a 1973 fire at NPRC.  The RO obtained and incorporated 
into the record the private treatment records and the 
responses from NPRC and DTRA discussed above.  Also as noted 
above, the veteran was afforded a hearing.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for acute myelogenous 
leukemia secondary to exposure to ionizing radiation is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


